Title: From Thomas Jefferson to George Rogers Clark, 29 January 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Williamsburg Jan: 29. 1780

Your letters of October 26 and 28 and Novr. 6 came safely to hand and lastly that of August 24. I am glad the proposition of establishing a post at or near the mouth of Ohio is likely to answer as well in practice as to us, who judged on theory only, it seemed likely to do. I have therefore written to Messrs. Walker and Smith, as you will see by the enclosed copy of my letter to them, to take observations of the latitudes thereabouts that we may proceed on the surest grounds. You will please to furnish assistants, guards and all necessaries. I expect the description of the Cliffs &c will be so minute as that when you see them you will know them in the plat and of course know their latitude. The choice of the ground for your fort must be left to yourself. It should be as near the mouth of Ohio as can be found fit for fortification and within our own lines. Some attention will be proper also to the circumjacent grounds as it will probably become a Town of importance. The nature of the defensive works and their extent you will accommodate to your force. I would reccommend your attention to the wood of which you make your stockades, that it be of the most lasting kind. From the best information I have had, I take for granted that our line will pass below the mouth of Ohio. Our purchases of the Cherokees hitherto have not extended Southward or Westward of the Tanissee. Of course the little tract of country between the Missisipi, Ohio, Tanissee and Carolina line (in which your fort will be) is still to be purchased from them before you can begin your works. To effect this I have written to Major Martin our Cherokee agent of which letter I inclose you a copy. If the new fort should fall within this territory and it can be purchased we may grant lands to settlers who will fix round about the fort, provided the Assembly should approve of it, as from its reasonableness I think they will. The manner in which the lots of land are laid off about the french villages I have thought very wise and worthy of imitation. Perhaps besides guarding your promises of lands to settlers with the conditions above mentioned it would be well to add also the mode of laying them off. I send you recruiting instructions for having your Battalion filled up with men to be inlisted for the war, as I wish to avoid receiving any on any other terms. Your instructions for recruiting which were communicated to us by some of your officers in the fall, we took in and gave them such as are now sent you. Instead of bounty money I send you three hundred Land warrants  for five hundred and sixty acres of Land each, which at forty pounds the hundred being the Treasury price, amounts to the bounty allowed by Law. These we think more likely to induce men to enlist than the money itself. I also send you twenty four blank commissions which will be necessary to officer eight companies the present plan of the continental army having that number in a battalion and a Captain, Lieutenant and ensign only to each company. The officers of your Battalion when commissioned will stand on a footing with the officers of the other State Battalions. The state of the public finances obliged the late assembly to reduce very much their military establishment from what they had proposed at their session in May. They discontinued raising both the additional Eastern Battalions and one of the Western, so that there will be one Battalion only to send to you, to which is to be annexed Major Slaughter’s hundred men who have already marched as I expect for the falls of the Ohio. I wish that one Battalion may be raised in time to join you in the spring. Very few returns having been made to me I cannot say what number is raised probably not more than half. However whatsoever number may be raised by that time shall march as soon as the season will admit. By them we will send such stores as to us occur to be necessary such as powder, lead, flints, hoes, axes, saws, gimblets, nails, hammers, augers, drawing knives, froes and Camp-Kettles. If there be any other articles necessary I must get you to write me on the subject, also to settle the best route of sending those articles hereafter there being no guards to be had but militia for conveying them from the frontiers and no dependance on collecting militia. Cannot you point out to us some place on the frontiers where they may be safely lodged from time to time and from whence you can send for them with a proper escort. I would wish you also to inform me to what post I shall order the Battalion which is to join you.
We received letters from Mr. Pollock in the fall informing us of our debts at New-orleans and his distresses. We had just taken measures by shipping tobacco to France to procure necessaries for our army. Having no other means of relieving Mr. Pollock we were obliged to give him draughts on France which took the whole of that fund and has distressed us exceedingly. The demands of Colo. Legras and Capt. Lintot coming on us now and it being impossible to raise hard money to discharge them we are utterly at a loss what to do with them, indeed we shall not be able to determine them absolutely as to the sum we shall pay them till we know from you what proportion of the dollars for which they have draughts, were  expended at the depreciated prices or in other words till we know from you what sum in hard money would reimburse their advances for which your draughts on us were made, which we should be glad you would inform us of by the first opportunity and send a duplicate by some second conveyance. The difficulty of answering demands of hard money renders it necessary for us to contract no debts where our paper is not current. It throws on us the tedious and perplexing operation of investing paper money in tobacco, finding transportation for the tobacco to France, repeating this as often as the dangers of capture render necessary to ensure the safe arrival of some part, and negociating Bills, besides the expensive train of agents to do all this and the delay it occasions to the creditor. We must therefore recommend to you to purchase nothing beyond the Ohio which you can do without or which may be obtained from the east side where our paper is current. I am exceedingly glad you are making such timely provision of your next year’s subsistence. A Commissary for the Western department was appointed in the fall with orders [to purchase] provisions on the frontiers for one Battalion. His instructions shall be enlarged and a notification sent him to comply with your requisitions. Besides this we leave to yourself to commission Mr. Shannon to act as commissary of purchases, issues, stores, Quarter-Master or whatever else you may find him useful in. I suppose you will employ him principally about the posts, while the one acting in the frontiers will be providing thereabouts. We shall use all our endeavours to furnish your men with necessary clothing but long experience renders it proper to warn you that our supplies will be precarious. You cannot therefore be too attentive to the providing them in your own quarter as far as skins will enable you to do it. In short I must confide in you to take such care of the men under you as an œconomical householder would of his own family, doing every thing within himself as far as he can, and calling for as few supplies as possible. The less you depend for supplies from this quarter, the less will you be disappointed by those impediments which distances and a precarious foreign commerce throw in the way. For these reasons it will be eligible to withdraw as many of your men as you can from the West side of the Ohio, leaving only so many as may be necessary for keeping the Illinois settlements in spirits, and for their real defence. We must faithfully attend to their protection, but we must accomodate our measures for doing this to our means. Perhaps this idea may render doubtful the expediency of employing your men in building a fort at Kaskaskia. Such fort might perhaps be necessary for the settlers  to withdraw into in time of danger, but might it not also render a surprize the more dangerous by giving the enemy a means of holding a settlement which otherwise they could only distress by a sudden visit and be obliged to abandon. Of this you must be ultimately the judge. We approve very much of a mild conduct towards the inhabitants of the French villages. It would be well to be introducing our laws to their knowledge and to impress them strongly with the advantage of a free government. The training their militia, and getting it into subordination to proper officers should be particularly attended to. We wish them to consider us as brothers, and to participate with us the benefits [of] our rights and Laws. We would have you cultivate peace and cordial friendship with the several tribes of Indians (the Shawanese excepted). Endeavour that those who are in friendship with us live in peace also with one another. Against those who are our enemies let loose the friendly tribes. The Kikapous should be encouraged against the hostile tribes of Chickasaws and Choctaws and the others against the Shawenese. With the latter be cautious of the terms of peace you admit. An evacuation of their Country and removal utterly out of interference with us would be the most satisfactory. Ammunition should be furnished gratis to those warriors who go actually on expeditions against the hostile Tribes. As to the English, notwithstanding their base example, we wish not to expose them to the inhumanities of a savage enemy. Let this reproach remain on them, but for ourselves we would not have our national character tarnished with such a practice. If indeed they strike the Indians, these will have a natural right to punish the aggressors and we none to hinder them. It will then be no act of ours. But to invite them to a participation of the war is what we would avoid by all possible means. If the English would admit them to trade and by that means get those wants supplied which we cannot supply, I should think it right, provided they require from them no terms of departing from their neutrality. If they will not permit this I think the Indians might be urged to break off all correspondence with them, to forbid their emissaries from coming among them and to send them to you if they disregarded the prohibition. It would be well to communicate honestly to them our present want of those articles necessary for them and our inability to get them, to encourage them to struggle with the difficulties as we do ‘till peace, when they may be confidently assured we will spare nothing to put their trade on a comfortable and just footing. In the mean time we must endeavour to furnish them with ammunition, to provide skins to clothe themselves, with a disposition  to do them every friendly office, and to gain their love. We would yet wish to avoid their visits, except those who came with Capt. Lintot. We have found them very hard to please, expensive and troublesome and they are moreover exposed to danger in passing our western countries. It will be well therefore (especially during the war) to waive their visits in as inoffensive a way as possible.
In a letter to you of the 1st. instant I supposed you would in the ensuing summer engage either in the Shawanee war, or against Detroit, leaving the choice of these and all other objects to yourself. I must also refer to you whether it will be best to build the fort at the mouth of Ohio before you begin your campaign or after you shall have ended it. Perhaps indeed the delays of obtaining leave from the Cherokees or of making a purchase from them, may oblige you to postpone it till the fall.
I have received letters from Capts. Shelby and Wotherington, the former acquainting me he had received your instructions to raise a troop of horse, the latter that he had raised one. From the date of your letter to Shelby, I knew you could not have been apprized that the Assembly had authorized us to raise a troop for you and that we had given a commission to Rogers by whom you sent us information of the capture of St. Vincennes. Rogers accordingly raised his men, got all accoutrements and marched to join you in the fall. As to Captain Wotherington who sais he has raised his men, you must state to us the necessity for your having two troops that we may lay it before the assembly who alone have a power of giving sanction to the measure. The distress of the public treasury will be a great obstacle, so that it will be well for you to take measures for reserving to yourself the benefit of Captain Wotherington’s men in some other capacity, if they should be disapproved of as horsemen.
I am Sir Your very humble Servt.,

Th: Jefferson

